       Case 1:15-md-02657-FDS Document 1405 Filed 03/19/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


                                               MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
                                               This document relates to:
 PRODUCTS LIABILITY LITIGATION
                                               All Actions


  GLAXOSMITHKLINE LLC’S MOTION TO COMPEL PLAINTIFFS’ DISCOVERY
       RESPONSES RELATING TO THE ZAMBELLI-WEINER STUDY

       GlaxoSmithKline LLC moves for entry of an Order compelling Plaintiffs to provide

complete responses to GSK’s interrogatories and requests for production related to the study

completed by Dr. April Zambelli-Weiner. For all of the reasons stated in the accompanying

Memorandum in Support, GSK respectfully requests that the Court grant its Motion.

                       LOCAL RULE 37.1(A)(2) CERTIFICATION
       Pursuant to Local Rule 37.1(a) the undersigned counsel states as follows. On March 8,

2019, counsel for GSK requested to confer with counsel for Plaintiffs regarding their discovery

responses. Despite acknowledging receipt of GSK’s email request in correspondence to the Court

(see Ltr. from T. Millrood, noting that GSK had requested “additional follow up on discovery of

Plaintiffs’ lawyers” (Doc. 1390)), Plaintiffs’ counsel did not respond to GSK’s request.

Accordingly, a discovery conference has not occurred.
       Case 1:15-md-02657-FDS Document 1405 Filed 03/19/19 Page 2 of 3



Dated: March 19, 2019
                                  Respectfully submitted,

                                  /s/ Jennifer Stonecipher Hill
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Blvd.
                                  Kansas City, MO 64108
                                  Telephone: (816) 474-6550
                                  Facsimile: (816) 421-5547
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  Admitted pro hac vice

                                  Mark D. Seltzer (BBO # 556341)
                                  Brain K. French (BBO # 637856)
                                  NIXON PEABODY LLP
                                  100 Summer Street
                                  Boston, MA 02110
                                  Telephone: 617-345-1000
                                  Facsimile: 617-345-1300
                                  mseltzer@nixonpeabody.com
                                  bfrench@nixonpeabody.com

                                  George W. Vien (BBO # 547411)
                                  DONNELLY, CONROY & GELHAAR LLP
                                  260 Franklin Street, Suite 1600
                                  Boston, MA 02110
                                  Telephone: 617-720-2880
                                  Facsimile: 617-720-3554
                                  gwv@dcglaw.com

                                  Attorneys for Defendant GlaxoSmithKline LLC
        Case 1:15-md-02657-FDS Document 1405 Filed 03/19/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.




                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill
